Opinion filed December 17, 2009











 








 




Opinion filed December 17,
2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00334-CV
                                                    __________
 
                               IN RE JOHN C. AND JOAN F. STUKES
 

 
                                                Original
Mandamus Proceeding
 

 
                                              M E
M O R A N D U M   O P I N I O N
John
C. and Joan F. Stukes have filed in this court a pro se petition for writ of
mandamus.  The Stukes ask this court to direct the judge of the 26th District
Court in Williamson County to change his February 3, 2009 order enforcing his
July 13, 2005 judgment in the underlying cause of John C. and Joan F. Stukes v.
Marvin Bachmeyer, individually and d/b/a Marvin Bachmeyer Road Construction
Co., Cause No. 03-563-C26 in the 26th District Court of Williamson County,
Texas.  We deny the petition for want of jurisdiction.
The
Stukes appealed the July 13, 2005 judgment to the 3rd Court of Appeals, the
appropriate court pursuant to Tex. Gov=t Code Ann. ' 22.201(d) (Vernon Supp. 2009).  The Texas
Supreme Court then transferred the appeal to this court pursuant to Tex. Gov=t Code
Ann. ' 73.001
(Vernon 2005).  This court affirmed the 2005 judgment on condition of
remittitur in Stukes v. Bachmeyer, 249 S.W.3d 461 (Tex. App.CEastland 2007, pet. den=d).  Our mandate issued on
November 5, 2008, and this court lost any jurisdiction over the dispute in that
appeal at that time.




A
motion to enforce the 2005 judgment was filed in and ruled upon by the
Williamson County trial court in the February 3, 2009 order that the Stukes now
attack by petition for writ of mandamus.  Williamson County is not within this
court=s district, and
any challenge to a new action out of a Williamson County court not covered by
the Texas Supreme Court=s
2005 transfer order should begin with the Third Court of Appeals.  Tex. Gov=t Code
Ann. '
22.201(d), (l) (Vernon Supp. 2009).
The
petition is denied for want of jurisdiction.
 
PER CURIAM
 
December 17,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.